829 F.2d 1119Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Pinrecko L. ARTISE, Plaintiff-Appellant,v.CITY OF CHESAPEAKE, VIRGINIA;  Sidney M. Oman, Manager;Willa S. Bazemore, Vice-Mayor;  John W. Butt;  WalterCartwright;  Nora Davenport;  Cecil Y. Jenkins;  GaryMarkham;  William E. Ward;  David I. Whynne, members of theChesapeake City Council;  City of Chesapeake HealthDepartment;  W.R.  Hoddinott, Sanitation Manager,Defendants-Appellees.
No. 87-2576.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1987.Decided Sept. 21, 1987.

(James F. Gay, Michael L. Hockaday, Legal Center of Gay & Simmons, on brief), for appellant.
(Mary Sue Terry, Attorney General of Virginia;  John A. Rupp, Senior Assistant Attorney General;  Carol S. Nance, Assistant Attorney General;  Peter C. Manson, Jr., Pender & Coward;  Ronald S. Holloran, Office of the City Attorney, on brief), for appellees.
Before K.K. HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Pinrecko L. Artise appeals from the dismissal of his claim of malicious prosecution brought under 42 U.S.C. Secs. 1983 and 1986.  He contends that his claim is not the typical malicious prosecution claim and therefore the dismissal based on his conviction of housing violations was erroneous.


2
We disagree.  Artise has not alleged facts that would state a malicious prosecution claim under 42 U.S.C. Sec. 1983.  See Singleton v. City of New York, 632 F.2d 185, 194-95 (2d Cir.1980), cert. denied, 450 U.S. 920 (1981) (plaintiff must show that prosecution terminated in some way favorable to him).  Nor has he shown that he was deprived of a protected liberty interest or property interest under the Fourteenth Amendment.  See Baker v. McCollan, 443 U.S. 137 (1979).


3
Accordingly, we affirm the judgment below.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively, and the facts and legal arguments are adequately presented in the record.

AFFIRMED